     4:18-cr-03092-JMG-CRZ Doc # 128 Filed: 08/13/20 Page 1 of 5 - Page ID # 878




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                           4:18-CR-3092

vs.                                                        TRIAL ORDER

ROBERT HARRY GOODMAN, JR.,

                      Defendant.

         This matter is before the Court on the defendant's unopposed motion to
continue (filing 127). Based on the representations made in support of the
motion, and after discussion with the parties, the Court will grant the
defendant's motion. The ends of justice and public health considerations served
by continuing the trial outweigh the interests of the public and the defendant
in a speedy trial and, although counsel have been duly diligent, additional time
is needed to complete settlement discussions and, if necessary, to adequately
prepare this case for trial. 18 U.S.C. § 3161(h)(1) & (h)(7). Accordingly,


         IT IS ORDERED:


1.       The defendant's motion to continue (filing 127) is granted, and the trial
         currently set for August 24, 2020 is continued.


2.       The parties are directed to complete discussion of a possible plea
         agreement on or before September 1, 2020, and promptly inform the
         Court and set a change of plea hearing with the Magistrate Judge if an
         agreement is reached.
     4:18-cr-03092-JMG-CRZ Doc # 128 Filed: 08/13/20 Page 2 of 5 - Page ID # 879




3.       The parties shall conduct any necessary depositions and complete
         discovery on or before September 30, 2020.


4.       The above-captioned criminal case is set for a jury trial before the
         undersigned judge in Courtroom 1, Robert V. Denney Federal Building,
         100 Centennial Mall North, Lincoln, NE before Chief Judge John M.
         Gerrard., commencing at 9:00 a.m. on Monday, November 2, 2020, as the
         first case on the Court's trial calendar, for a duration of 3 or 4 trial days.


5.       The time between today's date and November 2, 2020, shall be deemed
         excludable time in any computation of time under the requirements of
         the Speedy Trial Act. Failing to timely object to this order will be deemed
         a waiver of any right to later claim the time should not have been
         excluded under the Speedy Trial Act.


6.       No further continuances will be granted without a substantial showing
         of good cause.


7.       A pretrial conference or teleconference is scheduled to be held before the
         undersigned judge in chambers at 10:30 a.m. on Wednesday, October 28,
         2020. If a teleconference is requested, an email will be sent to counsel of
         record with instructions for participating in the pretrial conference.


8.       The filing, briefing, and hearing of pretrial motions, including ex parte
         motions and applications, shall be governed by NECrimR 12.1 to 12.6.
         Motions shall be filed on or before Tuesday, October 27, 2020. Counsel
         must immediately notify the Court of any pretrial motion requiring an
         evidentiary hearing outside the presence of the jury.



                                          -2-
     4:18-cr-03092-JMG-CRZ Doc # 128 Filed: 08/13/20 Page 3 of 5 - Page ID # 880




9.       The plaintiff shall file and serve on opposing counsel on or before
         Tuesday, October 27, 2020, as appropriate, all proposed jury
         instructions, trial briefs, suggested verdict forms, and witness lists. In
         particular, the plaintiff's witness list shall include the full name and
         address of each witness whom the party may call to testify at trial.


10.      The defendant is also encouraged to provide the Court, on or before
         Tuesday, October 27, 2020, proposed jury instructions and a trial brief.
         Any materials so submitted shall not be disclosed to the plaintiff unless
         the defendant specifies otherwise.


11.      Exhibits must be listed before trial on exhibit forms available from the
         Clerk's   office   or    on   the    Court's   external   web   page    at
         http://www.ned.uscourts.gov/forms. The exhibits should be numbered as
         provided by NECrimR 12.7.


12.      The courtroom deputy will take custody of the exhibits after they are
         received by the Court.


13.      Parties shall deliver to the Court, on or before Tuesday, October 27, 2020,
         trial copies of all exhibits in a three-ring binder organized for use by
         dividers or tabs. Exhibits provided by the defendant shall not be
         disclosed to the plaintiff unless the defendant specifies otherwise.


14.      If a party will use a deposition at trial, the proponent must supply the
         Court with a copy of the deposition. If less than the whole deposition will
         be used, the copy must highlight the portions to be introduced. The
         proponent must also supply the Court with a list or index identifying by



                                         -3-
 4:18-cr-03092-JMG-CRZ Doc # 128 Filed: 08/13/20 Page 4 of 5 - Page ID # 881




      page and line the portions to be introduced. If a party objects to the
      introduction of deposition testimony, that party must supply the Court
      with a list specifying the precise nature of each objection and identifying
      its location by page and line.


15.   If a party intends to use testimony in a videotaped deposition and the
      opponent objects to any portion of it, the proponent must supply the
      Court with a transcript of the testimony from the deposition. The
      transcript must highlight the portions of the testimony to be introduced.
      The proponent must also supply the Court with a list or index identifying
      by page and line in the transcript the portions to be introduced. If a party
      objects to the introduction of videotaped deposition testimony, that party
      must supply the Court with a list specifying the precise nature of each
      objection and identifying its location in the transcript by page and line.


16.   At 9:00 a.m. on the first day of trial, the Court will meet with counsel
      and clients, on the record in the courtroom. This will be an opportunity
      to dispose of any motions and last minute matters, prior to trial. Voir
      dire will commence immediately thereafter.


17.   Each subsequent day of trial will begin at 8:45 a.m. unless the Court
      directs otherwise.


18.   Questioning of witnesses will be limited to direct examination, cross-
      examination, and redirect examination unless the Court allows further
      examination.




                                       -4-
 4:18-cr-03092-JMG-CRZ Doc # 128 Filed: 08/13/20 Page 5 of 5 - Page ID # 882




19.   The Court will conduct an initial voir dire of the prospective panel.
      Counsel will be permitted to conduct follow-up voir dire in areas not
      covered by the Court's examination or in an area which may justify
      further examination in view of a prospective juror's response during the
      Court's voir dire.


20.   Witnesses who do not appear to testify when scheduled will be
      considered withdrawn. The trial will then proceed with the presentation
      of any remaining evidence.


21.   A list of the equipment available in the courtroom, and a virtual tour of
      the courtroom, is available on the Court's external web page at
      http://www.ned.uscourts.gov/attorney/courtroom-technology.


22.   Counsel shall notify the courtroom deputy at least a week in advance if
      the services of an interpreter will be required for a hearing or trial.


      Dated this 13th day of August, 2020.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -5-
